In an action to foreclose a tax lien, the defendant 251-18 GCP Corp., also known as GCP Corp., appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated September 11, 2000, which denied its motion, inter alia, to vacate a judgment of foreclosure and sale dated June 26, 1998, entered upon its failure to appear or answer the complaint.
Ordered that the order is affirmed, with costs to the respondents.
We agree with the Supreme Court that the appellant did not establish the existence of a meritorious defense to this foreclosure action, and thus is not entitled to vacatur of the judgment of foreclosure and sale (see Taieb v Hilton Hotels Corp., 60 NY2d 725).
The appellant’s remaining contentions are without merit. Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.